Citation Nr: 0108692	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear defective hearing. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The RO has reported that the veteran had active service from 
April 1943 to February 1946.  The veteran's active service 
has not been independently confirmed by the National 
Personnel Records Center.  Inasmuch as this appeal does not 
involve a claim for primary service connection, the Board 
will not seek to independently confirm the dates of the 
veteran's active service. 

The appeal arises from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying an increase from the 
noncompensable rating then assigned for left ear defective 
hearing. 

At a February 2000 VA audiometric examination, the veteran 
reported having constant tinnitus since service.  As a claim 
for service connection for tinnitus has not yet been 
addressed by the RO, the Board construes the veteran's 
statements at the examination as an informal claim for 
service connection for tinnitus.  That informal claim is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has Level III auditory acuity in the left ear.
 

CONCLUSION OF LAW

The criteria for a compensable rating for left ear defective 
hearing have not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R.§ 4.85, 
Diagnostic Code 6100 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any evidence not 
yet obtained that might aid his claim.  The RO requested all 
relevant treatment records, and no additional relevant 
treatment records are identified in the record.  The February 
2000 VA examination presents an informed, thorough evaluation 
of the veteran's current level of disability which is 
consistent with the veteran's medical record as a whole.  The 
VA has satisfied its duties to notify and to assist the 
appellant in this case.

In February 2000 the veteran underwent a VA audiometric 
examination.  The veteran reported progressively worsening 
hearing loss since service.  The veteran was noted to have 
undergone a left stapedectomy in 1988 which improved his left 
ear hearing.  Nonetheless, the veteran's left ear hearing 
reportedly deteriorated in the last few years.  On the 
audiological evaluation, in pertinent part, pure tone 
thresholds in the left ear, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
1000 - 
4000
LEFT
30
40
80
90
60

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The examiner assessed, in pertinent 
part, a mild to profound mixed hearing loss in the left ear, 
with word recognition good in that ear.  There was good 
tympanic membrane mobility with normal middle ear pressure in 
the left ear.  

Disability ratings for hearing loss are arrived at by 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Using Table VI of § 4.85 to compute a numeric score for the 
left ear, the findings on VA audiometric examination in 
February 2000 showed Level III hearing in the left ear.  The 
nonservice-connected right ear is treated as having normal 
hearing and is assigned auditory acuity Level I for rating 
purposes.  These auditory acuity levels are consistent with a 
noncompensable rating under Diagnostic Code 6100.
 
It is possible that the veteran's left ear hearing loss will 
increase in severity in the future.  If so, the veteran may 
always initiate a claim for an increased evaluation at that 
time.  However, based on the record as it now stands, there 
is no basis for assigning rating higher than the 
noncompensable rating currently assigned for left ear 
defective hearing. 


ORDER

Entitlement to a compensable rating for left ear defective 
hearing is denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals




 

